 


 HR 2963 ENR: Pechanga Band of Luiseno Mission Indians Land Transfer Act of 2007
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 2963 
 
AN ACT 
To transfer certain land in Riverside County, California, and San Diego County, California, from the Bureau of Land Management to the United States to be held in trust for the Pechanga Band of Luiseno Mission Indians, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Pechanga Band of Luiseno Mission Indians Land Transfer Act of 2007. 
2.Transfer of land in trust for pechanga band of luiseno mission indians 
(a)Transfer and administration 
(1)TransferEffective on the date of the enactment of this Act and subject to valid existing rights, all right, title, and interest of the United States in and to the Federal lands described in subsection (b) (including all improvements thereon, appurtenances thereto, and rights to all minerals thereon or therein, including oil and gas, water, and related resources) shall be held by the United States in trust for the Pechanga Band of Luiseno Mission Indians, a federally recognized Indian tribe. Such transfer shall not include the 12.82 acres of lands more or less, including the facilities, improvements, and appurtenances associated with the existing 230 kV transmission line in San Diego County and its 300 foot corridor, more particularly described as a portion of sec. 6, T. 9 S., R. 2 W., San Bernardino Base and Meridian, which shall be sold by the Bureau of Land Management for fair market value to San Diego Gas & Electric Company not later than 30 days after the completion of the cadastral survey described in subsection (c) and the appraisal described in subsection (d). 
(2)AdministrationThe land transferred under paragraph (1) shall be part of the Pechanga Indian Reservation and administered in accordance with— 
(A)the laws and regulations generally applicable to property held in trust by the United States for an Indian tribe; and 
(B)a memorandum of understanding entered into between the Pechanga Band of Luiseno Mission Indians the Bureau of Land Management, and the United States Fish and Wildlife Service on November 11, 2005, which shall remain in effect until the date on which the Western Riverside County Multiple Species Habitat Conservation Plan expires. 
(3)NotificationAt least 45 days before terminating the memorandum of understanding entered into under paragraph (2)(B), the Director of the Bureau of Land Management, the Director of the United States Fish and Wildlife Service, or the Pechanga Band of Luiseno Mission Indians, as applicable, shall submit notice of the termination to— 
(A)the Committee on Natural Resources of the House of Representatives; 
(B)the Committee on Indian Affairs of the Senate; 
(C)the Assistant Secretary for Indian Affairs; and 
(D)the members of Congress representing the area subject to the memorandum of understanding. 
(4)Termination or violation of the Memorandum of UnderstandingThe Director of the Bureau of Land Management and the Pechanga Band of Luiseno Mission Indians shall submit to Congress notice of the termination or a violation of the memorandum of understanding entered into under paragraph (2)(B) unless the purpose for the termination or violation is the expiration or cancellation of the Western Riverside County Multiple Species Habitat Conservation Plan.  
(b)Description of landThe lands referred to in subsection (a) consist of approximately 1,178 acres in Riverside County, California, and San Diego County, California, as referenced on the map titled, H.R. 28, the Pechanga Land Transfer Act and dated May 2, 2007, 2007, which, before the transfer under such subsection, were administered by the Bureau of Land Management and are more particularly described as follows: 
(1)Sections 24, 29, 31, and 32 of township 8 south, range 2 west, San Bernardino base and meridian. 
(2)Section 6 of township 9 south, range 2 west, lots 2, 3, 5 and 6, San Bernardino Base and Meridian. 
(3)Mineral Survey 3540, section 22 of township 5 south, range 4 west, San Bernardino base and meridian. 
(c)SurveyNot later than 180 days after the date of the enactment of this Act, the Office of Cadastral Survey of the Bureau of Land Management shall complete a survey of the lands transferred and to be sold under subsection (a) for the purpose of establishing the boundaries of the lands. 
(d)Conveyance of utility corridor 
(1)In generalThe Secretary shall convey to the San Diego Gas & Electric Company all right, title, and interest of the United States in and to the utility corridor upon— 
(A)the completion of the survey required under subsection (c); 
(B)the receipt by the Secretary of all rents and other fees that may be due to the United States for use of the utility corridor, if any; and 
(C)the receipt of payment by United States from the San Diego Gas & Electric Company of consideration in an amount equal to the fair market value of the utility corridor, as determined by an appraisal conducted under paragraph (2). 
(2)Appraisal 
(A)In generalNot later than 90 days after the date on which the survey of the utility corridor is completed under subsection (c), the Secretary shall complete an appraisal of the utility corridor. 
(B)Applicable lawThe appraisal under subparagraph (A) shall be conducted in accordance with— 
(i)the Uniform Appraisal Standards for Federal Land Acquisitions; and 
(ii)the Uniform Standards of Professional Appraisal Practice. 
(3)CostsThe San Diego Gas & Electric Company shall pay the costs of carrying out the conveyance of the utility corridor under paragraph (1), including any associated survey and appraisal costs. 
(4)Disposition of proceedsThe Secretary shall deposit any amounts received under paragraph (1)(C) of this section in the Federal Land Disposal Account established under section 206(a) of the Federal Land Transaction Facilitation Act (43 U.S.C. 2305(a)). 
(e)Map on fileThe map referred to in subsection (b) shall be on file in the appropriate offices of the Bureau of Land Management. 
(f)Legal descriptions 
(1)PublicationOn approval of the survey completed under subsection (c) by the duly elected tribal council of the Pechanga Band of Luiseno Mission Indians, the Secretary of the Interior shall publish in the Federal Register— 
(A)a legal description of the boundary lines; and 
(B)legal description of the lands transferred under subsection (a). 
(2)EffectBeginning on the date on which the legal descriptions are published under paragraph (1), such legal descriptions shall be the official legal descriptions of the boundary lines and the lands transferred under subsection (a). 
(g)Rules of constructionNothing in this Act shall— 
(1)enlarge, impair, or otherwise affect any right or claim of the Pechanga Band of Luiseno Mission Indians to any land or interest in land that is in existence before the date of the enactment of this Act; 
(2)affect any water right of the Pechanga Band of Luiseno Mission Indians in existence before the date of the enactment of this Act; or 
(3)terminate any right-of-way or right-of-use issued, granted, or permitted before the date of enactment of this Act. 
(h)Restricted use of transferred lands 
(1)In generalThe lands transferred under subsection (a) may be used only as open space and for the protection, preservation, and maintenance of the archaeological, cultural, and wildlife resources thereon. 
(2)No roadsThere shall be no roads other than for maintenance purposes constructed on the lands transferred under subsection (a). 
(3)Development prohibited 
(A)In generalThere shall be no development of infrastructure or buildings on the land transferred under subsection (a). 
(B)Open spaceThe land transferred under subsection (a) shall be— 
(i)maintained as open space; and 
(ii)used only for— 
(I)purposes consistent with the maintenance of the land as open space; and 
(II)the protection, preservation, and maintenance of the archaeological, cultural, and wildlife resources on the land transferred. 
(C)EffectNothing in this paragraph prohibits the construction or maintenance of utilities or structures that are— 
(i)consistent with the maintenance of the land transferred under subsection (a) as open space; and 
(ii)constructed for the protection, preservation, and maintenance of the archaeological, cultural, and wildlife resources on the land transferred. 
(4)Gaming prohibitedThe Pechanga Band of Luiseno Mission Indians may not conduct, on any land acquired by the Pechanga Band of Luiseno Mission Indians pursuant to this Act, gaming activities or activities conducted in conjunction with the operation of a casino— 
(A)as a matter of claimed inherent authority; or 
(B)under any Federal law (including the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.) (including any regulations promulgated by the Secretary or the National Indian Gaming Commission under that Act)). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
